DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7-12 & 17-19 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being anticipated by ISHIKAWA (JP 2007-192462 A).
Re claim 1, ISHIKAWA discloses a vehicle front end module (fig. 1-16), comprising:
              a radiator unit 2 (fig. 1-2, 5-8, 13-14 & 16; As disclosed by ISHIKAWA, the radiator 2 is disposed between a pair of resin tanks 2a and 2b and a pair of tanks 2a and 2b, and tubes and fins (not shown) are alternately stacked. In addition, the left and right sides of the core 2c are connected and reinforced by a pair of reinforcements R1 and R2.); 
              a heat exchanger unit (condenser 1; fig. 1-4 & 15-16) disposed in a vehicle forward direction of the radiator unit 2 (Note, the vehicle forward direction is the left side of the module as shown in figures 1 & 16, for example); and
              a splash shield assembly (e.g., fan shroud 3; fig. 1-2, 9-11, 13 & 16) disposed in the vehicle forward direction of the radiator unit 2 so that the splash shield 3 is located between the heat exchanger 1 and radiator unit 2, the splash shield 3 extending beyond the heat exchanger 1 unit in a heightwise direction 
              [Note, this is best shown in figures 15-16. Additionally, ISHIKAWA further teaches the tank covers 15 and 16 and the air guides 18 and 19 of the fan shroud 3 for the heat exchanger are arranged so as to cover the left and right and upper and lower sides of the condenser 1 and the radiator 2. It is possible to prevent water, mud, anti-freezing agents and the like on the road surface from scattering from the left and right and up and down.] 
Re claim 2, ISHIKAWA further teaches wherein the radiator unit 2 has a radiator tank (2a or 2b), the heat exchanger 1 unit having a heat exchanger tank (1a, 1b or 1d), the radiator tank (2a or 2b) and the heat exchanger tank (1a, 1b or 1d) being laterally offset in a vehicle lateral direction with respect to each other. Note, based on the disclosed structures of the fan shroud 3, as shown in figures 10-16, the heat exchanger tank (1a, 1b or 1d) is laterally offset in a vehicle lateral direction with respect to the either radiator tanks 2a,2b. Specifically, the inwardly-projecting wall portions 22 (fig. 14-16) of the air guides 18-19 clearly shows that any of the tanks 1a, 1b or 1d of heat exchanger 1 is “laterally offset” in a vehicle lateral direction with respect to the radiator tanks 2a, 2b. Note, the instant claim language does not require that the radiator tanks 2a, 2b have to be side-by-side tanks like the ones for the heat exchanger (condenser 1). 
Re claim 3, ISHIKAWA also teaches wherein the splash shield assembly 3 is supported to the radiator unit 2 at a portion 27 of the radiator unit 2 that is laterally offset of the heat exchanger 1. 
              [As disclosed by ISHIKAWA, in order to assemble the condenser 1, the radiator 2, and the heat exchanger fan shroud 3 configured as described above, first, the core portion 2 c of the radiator 2 is opposed to the wall portion 26 of the heat exchanger fan shroud 3. As shown in FIG. 13, the respective locking portions 5 are fixed to the corresponding locking portions 27 of the heat exchanger fan shroud 3 at the left and right upper and lower ends of the radiator 2. Specifically, the distal end portions of the locking pieces 5a and 5b of the locking portion 5 are inserted between the locking pieces 27a and 27b of the locking portion 27 so that the U-shaped inner side of the locking pieces 27a and 27b. Both of these are fixed by being locked.].
Re claim 7, ISHIKAWA also teaches wherein the splash shield assembly 3 includes a substrate (e.g., air guide 18 or air guide 19) that is supported to the radiator unit 2 (via claw-like locking portions 20 and 23), and further includes a stopper (e.g., locking portions 20 & 23) supported to the substrate (18, 19), the stopper (20, 23) contacting one of the radiator unit 2 and the heat exchanger unit 1. In this case, stopper (20, 23) contacts the radiator 2 via the locking pieces 4a, 4b (fig. 8). 
               [As disclosed by ISHIKAWA, the air guide 18 is formed with a base end side thereof continuously protruding from the second fragile portion 17a to the left and right in the shape of a plate, and at the front end side thereof is a receiver tank housing having a substantially arc-shaped cross section and extending vertically. A portion 18a is formed. On the other hand, like the air guide 18, the air guide 19 is formed in a state in which the base end side thereof continuously extends from the second fragile portion 17b to the left and right in the shape of a plate, and the front end side is notched outwardly. A plurality of openings 19a and 19b are formed. As shown in FIG. 11, claw-like locking portions 20 refracted in a substantially L shape to the front are formed on the upper portions of the air guides 18 and 19, and portions close to the locking portions 20. A locking step portion 21 is formed in the outer opening. Further, substantially fan-shaped wall portions 22 projecting forward from portions close to the respective locking portions 20 of the air guides 18 and 19 are respectively formed, and rectangular locking holes 22a are formed in the respective wall portions 22]. 
Re claim 8, ISHIKAWA further teaches wherein the stopper (20, 23) is a first stopper and the splash shield assembly 3 further includes a second stopper (e.g., plate-like wall portion 26 of splash assembly 3) that is supported to the substrate (18, 19).  
Re claim 9, ISHIKAWA also teaches wherein the first stopper (20, 23; see fig. 9 & 15-16) is supported to the substrate (18, 19) at a vehicle forward side (fig. 14-16) of the substrate (18, 19), the second stopper (26) is supported to the substrate (18, 19) at a vehicle rearward side (fig. 11) of the substrate (18, 19).
Re claim 10, ISHIKAWA also teaches wherein the substrate (18, 19) contacts the radiator unit 2 and the heat exchanger unit 1 (fig. 16).
Re claim 11, ISHIKAWA also teaches wherein the first stopper (20, 23) contacts the heat exchanger unit 1 (see specifically figures 15-16).
               [As disclosed by ISHIKAWA, specifically, as shown in FIG. 15, the lower end portions of the tanks 1a and 1b of the capacitor 1 are obliquely inserted into the inner side of the locking pieces 23a and 23b of the corresponding locking portions 23 of the air guides 18 and 19, respectively. After that, the upper ends of the tanks 1a and 1b are raised and inserted into the locking portion 20 from the front side and held. In FIG. 15, the radiator 2 is not shown in order to explain the fixing part of the capacitor 1. At this time, the capacitor 1 and the radiator 2 are fixed in a state where the air guides 18 and 19 are covered left and right, and the input / output connectors K1 and K2 pass through the corresponding openings 19a and 19b of the air guide 19, respectively. In this state, the receiver tank 1d is accommodated in the receiver tank accommodating portion 18a of the air guide 18.].
Re claim 12, ISHIKAWA also teaches wherein the second stopper (e.g., plate-like wall portion 26 of splash assembly 3) contacts the radiator unit 2 (see specifically figure 13).
Re claim 17, ISHIKAWA also teaches wherein the substrate 18, 19 contacts the radiator unit 2 along a vertical length of the radiator unit 2 (see specifically fig. 13-14 & 16).
Re claim 18, ISHIKAWA explicitly teaches figures 15-16 that the first stopper 23 (see fig. 15-16) contacts the bottom of the cooler tank 1a, 1b of the heat exchanger 1.
 Re claim 19, ISHIKAWA also teaches wherein the second stopper (e.g., plate-like wall portion 26 of splash assembly 3) contacts the radiator unit 2 along the vertical length of the radiator unit 2 (see specifically figure 13b).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA (‘462).
Re claims 4-6, ISHIKAWA also teaches wherein the heat exchanger 1 includes a cooler tank 1a, 1b, 1d and a plurality of cooler fins (implicitly taught), the splash shield assembly 3 contacting the cooler tank (at 18, 18a & 19; see fig. 14-16); and wherein the splash shield assembly 3 does not contact the cooler fins (fig. 13 & 15-16).
               However, ISHIKAWA fails to explicitly teach that the heat exchanger 1 includes a transmission cooler, but instead, teach that the heat exchanger 1 is a condenser.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was to have modified and replaced the condenser in ISHIKAWA’s system with a transmission cooler configuration as an alternative oil/lubricant cooling configuration to the vehicle air conditioning configuration to accommodate different vehicle applications. 
 With regards to claim(s) 13-16, the claim(s) is/are commensurate in scope with claim(s) 4-6, and is/are rejected for the same reasons as set forth above. Additionally, with respect to claim 14-15, the first stopper (20, 23) contacting the cooler tank 1a, 1b (see fig. 15), and that the first stopper (20, 23) does not contact the cooler fins. Finally, with respect to claim 16, ISHIKAWA explicitly teaches figures 15-16 that the first stopper 23 (see fig. 15-16) contacts the bottom of the cooler tank 1a, 1b.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, while ISHIKAWA implicitly teaches that the substrates 18 & 19 includes a plastic material (as it is well known material construction for fan shroud assemblies in the art), the prior art of record fails to teach or fails suggest that the first and second stoppers include a foam material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747